Citation Nr: 0313760	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  95-02 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by chest pain.

2.  Entitlement to service connection for upper back strain.

3.  Entitlement to service connection for a cold weather 
injury.

4.  Entitlement to service connection for arthralgia or 
arthritis of the hands, knees and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1989 until December 
1993.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a September 1994 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Baltimore, Maryland, which denied the benefits sought 
on appeal.

Since the time of the September 1994 decision, the veteran's 
claims file has been transferred to the RO in Chicago, 
Illinois. 

The Board notes that the veteran served during the Persian 
Gulf War era.  However, the evidence does not indicate 
service in the Southwest Asia theater of operations such as 
to invoke the presumptions pertaining to undiagnosed illness 
under 38 C.F.R. § 3.317.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
VA's duties to notify and assist have been met.

2.  The competent (medical) evidence of record does not show 
the veteran has chronic disability manifested by chest pain 
which is related to active service.

3.  The competent (medical) evidence of record does not show 
the veteran has a current chronic upper back disability.

4.  The competent (medical) evidence of record does not show 
the veteran has a current chronic residual disability of cold 
weather injury.

5.  The competent (medical) evidence of record does not show 
the veteran's current arthritis is related to active service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by chest pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).

2.   A chronic upper back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).

3.  Chronic residual disability of a cold weather injury was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2002).

4.  Arthritis of the hands, knees and/or feet was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309 (West 2002); 67 Fed. Reg. 67792-677793 
(Nov. 7, 2002) (to be codified in pertinent part at 38 C.F.R. 
§ 3.307).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the veteran provide 
any evidence in her possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A July 2001 letter apprised the veteran of the information 
and evidence she needed to submit to substantiate her service 
connection claims, as well as VA's development assistance.  
Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as VA post 
service clinical reports from the VA Medical Center in 
Baltimore, Maryland.  A research request was made to locate 
any treatment reports from the VA Medical Center in 
Washington, D.C., but the file indicates that no such records 
were found.  Also of record are VA examination reports.  
Additionally, a transcript of the veteran's March 1997 
personal hearing before the Board is associated with the 
claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Service connection, in general 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 
C.F.R. § 3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002) (to be codified in pertinent part at 38 C.F.R. § 
3.307).

Factual background

Service connection has been established for reactive airway 
disease, asthma, effective from the day following discharge 
from service.

At the time of his enlistment examination in April 1989, 
there was no indication of any chest condition, upper back 
strain, cold weather injury or arthritis of the hands, feet 
or ankles.  A report of medical history completed at that 
time similarly revealed no abnormalities, and the veteran 
claimed to be in good health. 

The service medical records reveal repeated treatment for 
symptomatology of right-sided chest pain, breathing 
difficulty, wheezing, and dypsnea.  Objectively, the veteran 
was diagnosed with chest wall pain in March 1990.  
Nonspecific chest pain was again noted in December 1990.  A 
July 1991 treatment note stated that her lungs were not very 
clear.  That notation was accompanied by a diagnosis of 
reactive airway disease.  Moreover, treatment reports dated 
in November 1991 contain impressions of asthma exacerbation, 
bronchitis and sarcoid, along with reactive airway disease.  
Further diagnoses of reactive airway disease were rendered in 
January 1992, June 1993, July 1993 and October 1993.  The 
June 1993 treatment report also noted pleuritic chest pain, 
thought to be secondary to restrictive airway disease.  The 
July 1993 treatment report also included an impression of 
non-cardiac chest pain in 1993.  Such pain was thought to be 
a result of costo chondrosis or esophageal spasm.  

The veteran's service medical records also contain a 
diagnosis of possible arthritis rendered in May 1993 and 
multiple diagnoses of upper back strain, rendered in December 
1990 and July 1993.  Regarding the possible arthritis 
diagnosis, rheumatoid arthritis was ruled out following the 
results of lab work.  An assessment of arthralgia of 
uncertain etiology was then made.  

In November 1994 the veteran was hospitalized at a VA 
facility due to asthma symptoms.  Her diagnosis was an asthma 
exacerbation.  She was discharged in December 1994, with a 
significant improvement in her condition.

A VA medical certificate dated June 1997 reveals treatment 
for shortness of breath.  The diagnosis was asthma.  

In March 1998 the veteran was again hospitalized at a VA 
facility with respiratory problems.  The primary purpose of 
the hospitalization, however, was for psychiatric treatment.  
She was discharged in April 1998.

A VA medical certificate dated June 1998 reveals treatment 
for asthma.  

The veteran was afforded a VA respiratory examination in 
October 1998.  Pulmonary function tests were ordered, 
resulting in a diagnosis of bronchial asthma, nonseasonal, 
stable, of moderate severity.

The veteran was most recently examined by VA in September 
2002.  She complained of back pain, knee and ankle pain, 
bilateral hand discomfort and chest pain.  

With respect to her back complaints, the veteran stated that 
the problem began 11 years earlier, during service at Fort 
Bragg.  She stated that her pain was situated at the mid 
dorsal area of the spine, between the scapulae.  Such pain 
occurred daily, at a level of 8/10.  On physical examination, 
there was mild subjective tenderness of the thoracic spine to 
the left of the mid thoracic area between the scapulae.  
There was no visible or palpable deformity.  Range of motion 
testing showed flexion to 90 degrees and extension to 30 
degrees without limitation due to pain, weakness, 
fatigability or incoordination.  The diagnosis was that of a 
normal thoracic spine examination, with normal x-rays.  The 
examiner stated that, in his opinion, the veteran's in-
service pain was acute and transient in nature, with no 
evidence of chronicity.

With respect to the veteran's knee and ankle pain, the 
veteran stated that her discomfort began during service.  She 
denied in-service injury or trauma.  The veteran reported 
worsening symptoms, with pain approximately 4 days per week.  
The knee and ankle pain generally occurred concurrently, with 
intensity averaging a 6/10.  The pain was worsened by walking 
one block, squatting, bending or climbing stairs.  
Objectively, the veteran was diagnosed with strain of the 
left and right knee, and mild arthritis of the left foot.  
The examiner stated that it was unlikely that such conditions 
related to service.  

With respect to the veteran's bilateral hand discomfort, the 
veteran related that she had experienced swelling in both 
hands over the past 4 years.  Such swelling occurred in the 
morning, approximately 4 days a week.  The swelling was mild 
to moderate in degree and was accompanied by minimal pain, 
stiffness and tingling in her fingertips.  Objectively, 
examination of both hands was normal, with normal x-rays.  
The examiner stated that it was unlikely that the veteran's 
complaints of hand swelling were causally related to service.    

Regarding the veteran's chest pain, the veteran stated that 
such pain occurred about twice a month, over the last 11 
years.  The pain was sharp and substernal in nature, and 
would last an entire day.  She stated that her pain was 
unrelated to exertion.  The veteran further reported that, 
during such pain, her chest wall was not tender and that 
there was no pleuritic component to the discomfort.  She was 
diagnosed with chest pain due to anxiety.  The examiner 
stated that the veteran's chest pain did not relate to a 
heart condition or to a manifestation of a chronic 
disability.  The VA examiner determined that that it was 
unlikely that the veteran's chest pain was causally related 
to service.  His stated rationale was that the pleuritic 
chest pain reported during service in July 1993 was transient 
and without evidence of chronicity.  

Testimonial evidence

In March 1997, the veteran offered testimony at a personal 
hearing before a member of the Board.  At that hearing, the 
veteran stated that she first experienced chest pains while 
in service, in either 1990 or 1991.  She stated that she went 
to sick call on several occasions, with no diagnosis 
rendered.  She contended that she felt chest pains 
continuously since service.  The pain was not daily, but 
occurred with walking long distances.  The pains were 
described as being sharp and shooting, lasting 5 or 10 
minutes.  The veteran stated that she did not associate her 
chest pains with her service-connected asthma condition.  

At her March 1997 hearing, the veteran also discussed her 
upper back condition.  She stated that her back hurt 
constantly while she was in service.  She was in a supply 
unit, and her duties required much lifting.  The veteran 
stated that she currently woke each morning to back pain.  
She added that she had handicap tags for her car, due to her 
inability to walk long distances.  

The veteran next discussed her cold weather injury.  She 
explained that, while in service, she went to sick call after 
her hands were exposed to freezing temperatures and had 
turned blue.  According to the veteran, she was told she had 
frostbite, but no treatment was rendered.  She stated that, 
in cold weather, she could not go outside, as her hands and 
feet would get numb and prickly.  She added that she could 
not tolerate being outside in cold conditions for more than 5 
minutes.  Exposure for any greater length of time would cause 
pain.  

At her March 1997 hearing, the veteran also gave testimony 
regarding her painful joints.  She stated that such pain 
occurred in her hands and feet.  She added that her feet also 
had swelling.  



Analysis

I.  Service connection for a chronic disability manifested by 
chest pain.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  The evidence of record indicates recent complaints 
of chest pain, and the evidence of record also reveals in-
service complaints of chest pain.  However, as will be 
discussed below, the competent (medical) evidence of record 
fails to demonstrate the existence of a chronic pathology 
manifested by chest pain.

In reviewing the service medical records, the Board notes 
multiple complaints of chest pain.  Such service medical 
records also contained respiratory complaints.  The veteran 
is presently service connected for restrictive airway 
disease, which was diagnosed on numerous occasions in 
service.  The competent medical evidence does not 
definitively indicate whether the veteran's chest pain was a 
symptom of her restrictive airway disease.  A treatment 
report dated May 1993 suggested that the two conditions were 
related, as that document contained a diagnosis of pleuritic 
chest pain, probably secondary to a mild exacerbation of the 
veteran's restrictive airway disease.  However, a July 1993 
treatment report suggested that the veteran's chest pain was 
not related to her restrictive airway disease.  That report 
noted non-cardiac chest pain, thought to be related to costo 
chondrosis or esophageal spasm.  For purposes of this 
decision, the Board will consider whether the veteran's 
complaints of chest pain are a manifestation of a chronic 
disability distinct from the service-connected restrictive 
airway disease.

In considering the veteran's complaints of chest pain as 
separate and distinct from her restrictive airway disease, 
one element of service connection, that of an in-service 
presence, is established.  However, as previously discussed, 
the existence of a current chronic disability manifested by 
chest pain must also be established.  In this regard, the 
veteran's claim of entitlement to service connection for a 
chronic disability manifested by chest pain must nonetheless 
fail, as the medical evidence fails to establish the presence 
of a current chronic underlying pathology for the alleged 
symptom of chest pain.  Indeed, the VA examiner in September 
2002 observed that the veteran's in-service complaints of 
chest pain were not accompanied by evidence of chronicity, 
and were not a manifestation of chronic disability.  The VA 
examiner opined the chest pain was due to anxiety, and such 
was not a chronic disability related to, or aggravated by, 
active service. 

In summation, there is no objective evidence to show the 
presence of a chronic disability manifested by chest pain.  
The post-service medical evidence only reveals further 
treatment for a respiratory disability, for which the veteran 
is presently service-connected.  Without such evidence of 
current chronic disability manifested by chest pain, the 
preponderance of the evidence is against the claim. 

II.  Service connection for upper back strain.

The service medical records show diagnoses of upper back 
strain, rendered in December 1990 and July 1993.  However, in 
order for a claim of entitlement to service connection to 
succeed, an initial inquiry must be made as to whether the 
veteran has a current chronic disability.  Here, the 
competent medical evidence fails to demonstrate any current 
upper back strain.  Indeed, x-rays taken in November 1998 
were normal.  Additionally, when examined by VA in September 
2002, the veteran was found to have a normal thoracic spine.  
The examination report did note mild tenderness of the 
thoracic spine, but such tenderness was specifically noted to 
be subjective, and therefore was not medically confirmed.  
Moreover, no other medical evidence of record demonstrates 
the existence of a current chronic upper back strain 
disability.  Therefore, as the first element of a service 
connection claim has not been satisfied, the preponderance of 
the evidence is against the claim, and the appeal must fail.  



III.  Service connection for a cold weather injury.

The veteran contends that during service her hands were 
exposed to freezing temperatures and that they had turned 
blue.  The service medical records do not, however, reveal 
any treatment for a cold weather injury.  More importantly, 
the medical evidence does not demonstrate any current 
disability associated with cold weather residuals.  Indeed, 
when examined in September 2002, the veteran's hands were 
found to be normal, and x-rays were negative.  No medical 
evidence of record demonstrates the existence of a current 
cold weather injury disability.  Therefore, the first element 
of a service connection claim has not been satisfied and the 
claim must fail.  In so deciding, the Board notes that, even 
if a current disability was demonstrated, a grant service 
connection would still be precluded because of the veteran's 
testimony that her alleged cold weather injury symptoms began 
4 years ago and due to the September 2002 opinion of the VA 
examiner which found no causal relationship between such 
symptoms and any incident of active service.

IV.  Service connection for arthralgia or arthritis of the 
hands, knees and feet.  
 
At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted as to the 
veteran's arthralgia/arthritis claim.  Under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3) (as amended by 67 Fed. Reg. 
67792-677793 (Nov. 7, 2002)).  As the evidence of record 
fails to establish any clinical manifestations of arthritis 
of the hands, knees or feet to a compensable degree within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  The Board further acknowledges the veteran's 
complaints, made at her VA examination in September 2002, 
that her arthritic pain has existed continuously since 
service.  Indeed, the service medical records reveal a 
diagnosis of possible arthritis was rendered in May 1993, and 
subsequent assessment of arthralgia of uncertain etiology 
when lab work ruled out rheumatoid arthritis.  However the 
first post service clinical manifestations of record did not 
occur until September 2002, several years following 
separation from service.  While the veteran is competent to 
report her experience of pain, as a layperson, she does not 
possess the credentials, training, or experience needed to 
render a competent opinion as to clinical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Such evidence only establishes a present 
disability, which is not in dispute on this issue.   

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  Here, the 
evidence establishes a current disability, as the September 
2002 VA examination contains a diagnosis of mild arthritis of 
the left foot, as well as a slightly decreased medial joint 
space as to both knees.  Moreover, the service medical 
records contain a tentative assessment of possible arthritis 
rendered in May 1993, which was then revised to reflect an 
impression of arthralgia.  However, the evidence of record 
fails to demonstrate a causal link between service and the 
veteran's current arthritis diagnosis.  Instead, the 
competent (medical) evidence of record demonstrates there was 
a transitory condition in service which resolved.  In so 
determining, the Board relies on the absence of treatment for 
arthritis or arthralgia for years following service.  The 
Board further relies on x-rays taken in 1997 which fail to 
reveal arthritic changes.  Finally, the Board finds 
additional support in the September 2002 opinion of the VA 
examiner, offered after a physical examination and following 
a review of the claims file, that joint complaints in service 
were acute and transitory and current arthritis is not 
related to military service.  While such opinion was not 
accompanied by an explanation of rationale, the Board 
nevertheless finds such conclusion to be consistent with the 
evidence of record, as discussed above.  

In conclusion, the evidence of record fails to establish a 
causal relationship between the veteran's current arthritis 
disability and her active service.  Therefore, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a chronic disability manifested by 
chest pain is denied.

Service connection for upper back strain is denied.

Service connection for chronic residual disability of a cold 
weather injury is denied.

Service connection for arthralgia or arthritis of the hands, 
knees and/or feet is denied.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

